DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 6/1/21.  Claim(s) 1, 2, 8-10, and 16-18 has/have been amended and applicant states support can be found at instant specification [0023, 0029, 0038, 0058].  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 6/1/21, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered and are persuasive.   The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-20.

Applicant’s arguments, see applicant’s remarks, filed 6/1/21, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norman (US 2017/0075333 A1) in view of Norman (US 2017/0075332 A1) and Norman (US 2011/0208337 A1).

Regarding claim 1, 9, and 17 (currently amended), Norman 333 teaches a method for executing a block-based (BB) workflow to generate a plurality of predictions related to a semiconductor manufacturing environment, comprising:
receiving at least one BB workflow comprising a plurality of blocks, wherein:
the plurality of blocks specify a set of operations for generating the plurality of predictions relating to a specified future time interval [see at least claim 1 and [0011] for receiving BB workflow of a plurality of blocks, where the blocks specify a set of operations for performing the planning process; [0038] further define receiving as a workflow where the invention is generating a plan and where the receiving is done by planning component 120; [0027] planning data includes predictions such as estimated future factory capacity information, projected sales, etc; [0023, 0035] the plan can determine the future operating state of the manufacturing system over any length of period of time]; and
accessing a plurality of block definitions corresponding to the plurality of blocks [see at least claim 1 and [0011] for access block definitions corresponding to blocks]; and
executing the at least one BB workflow by performing the set of operations based on the plurality of block definitions [see at least claim 1 and [0011] for execute BB workflow access block definitions corresponding to blocks], comprising:
extracting data from the semiconductor manufacturing environment, wherein the data comprises both static data and dynamic data related to equipment in the manufacturing environment [see at least claim 1 and [0011] for executing includes retrieving data from manufacturing environment, where data from manufacturing environment includes operating state and set of demands to be produced];
determining, based on the extracted data, the plurality of predictions wherein each of the plurality of predictions relates to the manufacturing environment and the specified future time interval [see at least claim 1 and [0011] for execute BB workflow access block definitions corresponding to blocks;
claim 1 and [0011] for generate a plan [0026, 0027, 0041, 0008] the generated plan can do at least one of predict when they will be able to ship a product so that proper commitments can be made to customers, predict if and when they will be able to meet customer demand, predict whether it can meet the increasing demand for products, and the like; [0035] the plan can determine the future operating state of the manufacturing system over any length of period of time]; and
publishing the plurality of predictions to one or more components in the semiconductor manufacturing environment, wherein the plurality of predictions enable the one or more components to:
determine, using the plurality of predictions, how the semiconductor manufacturing environment needs to operate to achieve a specified goal; and
automate one or more devices within the semiconductor manufacturing environment based on the manufacturing schedule [for the limitations above, see at least [0011] semiconductor manufacturing environment; claim 1 and [0027, 0037] for publish the plan to the spreadsheet application or a storage system in the manufacturing environment; [0023] the production plan (the predictions) can be used to determine how a manufacturing system will accomplish a goal which at least implies a schedule, equipment, etc; [0024] “The BB scheduling component can publish the determined allocation and the processing order to at least one another device (e.g., to automate the one or more devices within the manufacturing environment, based on the determined allocation and processing order”].

Norman 333 [0023] teaches the predictions can be used to determine operations with a manufacturing environment and implies such as a schedule.  However Norman 333 doesn’t/don’t explicitly teach but Norman 332 discloses wherein the data is used to determine a manufacturing schedule for the semiconductor manufacturing environment [see at least Norman [0007-0008] for block based workflows (data) determine a manufacturing schedule “generating a schedule to manage a production process within a semiconductor manufacturing environment using block-based (BB) workflows” where 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norman 333 with Norman 332 to include the limitation(s) above as disclosed by Norman 332.  Doing so would further define Norman 333’s [0011, 0023] generated plan to determine operations within the semiconductor manufacturing environment to include a manufacturing schedule for the semiconductor manufacturing environment which will help manage the complexity, provide high-quality, on-time deliveries, etc for a facility  [see at least Norman 332 [0006] ]

Norman 333 in view of Norman 332 (specifically Norman 333) [0023] teaches the predictions can be used to determine operations with a manufacturing environment and scheduling.  However Norman 333 in view of Norman 332 doesn’t/don’t explicitly teach but Norman 337 discloses
the at least one project property specifies a preferred prediction technique comprising simulation, forecasting, machine learning, trend analysis, statistical prediction, or queuing theory;
determining a prediction technique for generating the plurality of predictions based on the preferred prediction technique specified in the at least one project property;
determining, based on the extracted data, the plurality of predictions using the determined prediction technique [the limitation “the at least …” is interpreted 
then see at least [0027-0029, 0039] prediction via formulas, simulation, or “using forecasting, statistical prediction, trend analysis, or other mechanisms”
[0030] “Examples of project properties 211 can include, and are not limited to, … how service results (e.g., predictions, schedules) should be generated (e.g., using simulation, forecasting, statistical prediction, trend analysis, machine learning, or calculations) ”;
[0049] determine technique and prediction “For example, a prediction engine can process the transformed data to generate predictions by making calculations, forecasting, statistical prediction, trend analysis, machine learning, running simulation, or using any other technique.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Norman 333 in view of Norman 332 with Norman 337 to include the limitation(s) above as disclosed by Norman 337.  Doing so would further define Norman 333 in view of Norman 332’s [0011, 0023] generated plan to determine operations within the semiconductor manufacturing environment to determination based on specified prediction which will help manage the complexity, provide high-quality, on-time deliveries, etc for a facility [see at least Norman 337 [0003-0004] ].

Regarding claim 2, 10, and 18 (currently amended), modified Norman 333 teaches the method of claim 1, wherein executing the at least one BB workflow further comprises: transforming the plurality of predictions into a format compatible with the one or more components, wherein the plurality of predictions are published to the or more components in the format [see at least Norman 333 [0011] convert manufacturing format to a second format; [0048] convert second format back to manufacturing format for the spreadsheet application or the storage system; claim 1 and [0027, 0037] for publish the plan to the spreadsheet application or a storage system in the manufacturing environment].

Regarding claim 3, 11, and 19, modified Norman 333 teaches the method of claim 1.
Modified Norman 333 doesn’t/don’t explicitly teach however Norman 332 discloses wherein the manufacturing schedule comprises an allocation of a number of lots to a subset of the equipment in the semiconductor manufacturing environment, and a processing order in which the lots should be processed by the subset of the equipment, and wherein the subset of the equipment in the semiconductor manufacturing environment is automated based on the allocation and the processing order [see at least [0057] for BB scheduling component automates the one or more devices within the manufacturing environment based on the determined allocation and the processing order].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Norman 333 with Norman 332 to include the limitation(s) above as disclosed by Norman 332.  Doing so would further define modified Norman 333’s [Norman 333 [0011, 0023] ] generated plan to determine 

Regarding claim 4, 12, and 20, modified Norman 333 the method of claim 1, further comprising evaluating, for one or more blocks of the at least one BB workflow, at least one BB sub-rule or report to determine at least one operation of the set of operations to perform [see at least Norman 333 [0029, 0063] for “the BB planning component may further evaluate at least one BB sub-rule or report configured for the respective workflow block in order to determine the operations specified by the workflow block”].

Regarding claim 5 and 13, modified Norman 333 the method of claim 1, wherein receiving the at least one BB workflow comprises: receiving input from a user, via a user interface, that identifies the plurality of blocks [see at least Norman 333 [0052] “the UI 300 allows the user to specify one or more properties for each block in the workflow panel 315”].

Regarding claim 6 and 14, modified Norman 333 the method of claim 5, wherein the input further identifies one or more links connecting the plurality of blocks [see at least Norman 333 Fig. 3 and [0052] where in Fig. 3 the arrows between 312-324, 308B, 308C, 310B, and 310C are links connecting the blocks such as “The user 

Regarding claim 7 and 15, modified Norman 333 the method of claim 1, wherein executing the at least one BB workflow further comprises:
writing at least one of the extracted data or the plurality of predictions to a storage system in the semiconductor manufacturing environment; and
upon determining an error related to determining the plurality of predictions, reporting the error to a user [for the limitations above see at least Norman 333 claim 6 and [0027, 0037] for publish the plan to the spreadsheet application or a storage system in the manufacturing environment; claim 6 and [0043] “performing error checking on the generated plan, reporting the errors to a user” ].

Regarding claim 8 and 16 (currently amended), modified Norman 333 the method of claim 1, wherein the plurality of predictions comprise one of: a future work-in-progress (WIP), a future state of a lot in the manufacturing environment; a future state of a device in the semiconductor manufacturing environment, a quantity of a product manufactured in the semiconductor manufacturing environment, a composition of a product manufactured in the semiconductor manufacturing environment, an estimated time that an operation will be completed in the semiconductor manufacturing environment, and an estimated time that a maintenance operation will be performed in the semiconductor manufacturing environment [see at least Norman 333 [0011] .

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/J.W./Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624